      Case 5:20-cv-00129 Document 1 Filed on 08/13/20 in TXSD Page 1 of 5



                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                 LAREDO DIVISION

UNITED STATES OF AMERICA,                          '
          Plaintiff                                '
                                                   '
       VS.                                         '               5:20-CV-_____
                                                   '
FORTY-SEVEN THOUSAND FOUR                          '
HUNDRED FIFTY DOLLARS                              '
AND NO/100THS ($47,450.00)                         '
UNITED STATES CURRENCY                             '
           Defendant                               '


                   VERIFIED COMPLAINT FOR FORFEITURE IN REM

       The United States of America, Plaintiff, by and through its United States Attorney for the

Southern District of Texas and the undersigned Assistant United States Attorney files this action

for forfeiture against FORTY-SEVEN THOUSAND FOUR HUNDRED FIFTY DOLLARS AND

NO/100 ($47,450.00) UNITED STATES CURRENCY, hereinafter “Defendant Currency@. The

United States alleges on information and belief:

                                JURISDICTION AND VENUE

1.     Jurisdiction is conferred upon this Court by virtue of Title 28, United States Code '' 1345 and

1355. The Defendant Currency is within the jurisdiction of the Court having been seized by the

Department of Homeland Security, on June 3, 2019 at the checkpoint located at the 29-mile marker

of Interstate Highway 35, north of Laredo, Texas.

2.     Venue is proper in this Court pursuant to Title 28, United States Code, §§ 1391(b) and

1395(a) and (b).
       Case 5:20-cv-00129 Document 1 Filed on 08/13/20 in TXSD Page 2 of 5



                           STATUTORY BASIS FOR FORFEITURE

3.     This is a civil action in rem brought to enforce the provisions of Title 8, U.S.C. § 1324 (b)

which provides for the seizure and forfeiture of “gross proceeds” or any property traceable to said

proceeds of a violation of subsection (a) which includes the unlawful transportation or attempted

transportation of an undocumented alien in the United States. The United States alleges that the

Defendant Currency is the gross proceeds of the transportation of undocumented aliens within the

United States and is, therefore, subject to forfeiture.

                             FACTUAL BASIS FOR FORFEITURE

4.     In support of the assertions in paragraph 3 above, Plaintiff would show the Court that on

June 3, 2019, Ernest Michael Carter (Carter), drove a tractor-trailer to the IH-35 Border Patrol

checkpoint located at the 29-mile marker north of Laredo, Texas, in Webb County.

5.     During primary the primary immigration inspection, Border Patrol Agent Sergio Diaz

detected an odor of marijuana coming from the cab. During the immigration inspection, a Border

Patrol K-9 alerted to the presence of narcotics or hidden persons in the cab or trailer and Carter

was instructed to drive the tractor-trailer to the secondary inspection area.

6.     During a secondary inspection of the tractor and trailer, Border Patrol Agents opened a

small latch door located in the rear trailer and were able to see people inside. Thirty-six (36)

undocumented aliens from Mexico, Guatemala, Honduras and El Salvador were escorted from the

trailer that contained no legitimate cargo. Agents continued to search the tractor and discovered

five grams of personal use marijuana along with a backpack containing the Defendant Currency,

and receipts for recent cash purchases of a vehicle and several money orders. The defendant

currency was in an envelope and held together by rubber bands.

7.     A six-count Superseding Indictment was filed against Ernest Michael Carter (Carter) on

July 16, 2019, and charged him with conspiracy to transport an alien who had come to, entered,
      Case 5:20-cv-00129 Document 1 Filed on 08/13/20 in TXSD Page 3 of 5



and remained in the United States in violation of law and five counts of transporting and

attempting to transport an undocumented alien for financial gain in violation of 8 U.S.C. §

1324(a)(1)(A)(ii) and (v)(I)(II).

8.     On October 4, 2019, Carter pleaded guilty to count one the Superseding Indictment

pursuant to a written plea agreement. Contemporaneous with the entry of his guilty plea, Carter

agreed in writing to a Factual Statement in Support of Plea Agreement. Therein, he admitted to

knowingly conspiring to transport an undocumented alien within the United States. He further

agreed that five of the thirty-six undocumented aliens found in the trailer and detained as

Government witnesses stated that they each paid various sums of money to be smuggled into the

United States and on to their final destinations. Carter admitted that the defendant currency was

found in his backpack. In his written plea agreement, Carter waived any interest he had in any

asset which was the subject of a related administrative or judicial forfeiture proceeding.

Accordingly, the Defendant Currency is the subject of a related forfeiture proceeding in which

Carter has waived any interest.

       By reason of the foregoing recitations, the Defendant Currency is proceeds of an alien

smuggling event and, therefore, subject to forfeiture to Plaintiff, the United States.

                        NOTICE TO ANY POTENTIAL CLAIMANT

      YOU ARE HEREBY NOTIFIED if you assert an interest in the property

 subject to forfeiture and want to contest the forfeiture, you must file a verified claim which

 fulfills the requirements set forth in Rule G of the Supplemental Rules for Admiralty or

 Maritime Claims and Asset Forfeiture Actions. The verified claim must be filed no later than

 thirty-five (35) days from the date this complaint is sent, in accordance with Rule G(5).

      An answer or motion under Fed.R.Civ.P. 12 must be filed no later than twenty-one (21)

 days after filing the claim. The claim and answer must be filed with the United States District
      Case 5:20-cv-00129 Document 1 Filed on 08/13/20 in TXSD Page 4 of 5



 Clerk for the Southern District of Texas, and a copy must be served upon the undersigned

 Assistant United States Attorney at the address provided in this complaint below.

       WHEREFORE, PREMISES CONSIDERED, Plaintiff prays for the following:

1.     That notice of forfeiture issue according to the normal procedure of the Court citing all

persons having an interest in the Defendant Currency to appear on the return day of said process

and make such Claim and Answer as they may have;

2.     That a Judgment of Forfeiture be decreed against the Defendant Currency;

3.     That, following a Judgment of Forfeiture, the Defendant Currency be disposed of

according to law; and

4.     For costs of this action, including costs of seizure and for such additional relief to which

Plaintiff may be entitled.


                                                     Respectfully submitted,

                                                     RYAN K. PATRICK
                                                     UNITED STATES ATTORNEY

                                              BY:     /s/ Mary Ellen Smyth
                                                     Mary Ellen Smyth, Assistant U.S. Attorney
                                                     Tex. Bar. No. 18779100
                                                     Southern District Adm. 31348
                                                     U. S. Attorney's Office
                                                     11204 McPherson Road, Suite 100A
                                                     Laredo, Texas 78045
                                                     Tel. (956)723-6523
                                                     Email: mary.ellen.smyth@usdoj.gov
Case 5:20-cv-00129 Document 1 Filed on 08/13/20 in TXSD Page 5 of 5
